 1 CAUSE OF ACTION INSTITUTE
   JOHN J. VECCHIONE [admitted pro hac vice] [Lead Counsel]
 2   john.vecchione@causeofaction.org
   MICHAEL D. PEPSON [admitted pro hac vice]
 3 Admitted only in Maryland.
   Practice limited to matters and proceedings before United States Courts and agencies
 4   michael.pepson@causeofaction.org
   JESSICA LEE THOMPSON [admitted pro hac vice]
 5   jessica.thompson@causeofaction.org
   ASHLEY SALVINO [admitted pro hac vice]
 6   ashley.salvino@causeofaction.org
   JOSHUA N. SCHOPF [admitted pro hac vice]
 7   josh.schopf@causeofaction.org
   NICHOLE C. WILSON [admitted pro hac vice]
 8   nichole.wilson@causeofaction.org
   KARA E. MCKENNA [admitted pro hac vice]
 9   kara.mckenna@causeofaction.org
   CYNTHIA CRAWFORD [admitted pro hac vice]
10   cynthia.crawford@causeofaction.org
   1875 Eye Street N.W., Suite 800
11 Washington, DC 20006
   Telephone: (202) 422-4332/Facsimile: (202) 330-5842
12
   Christine Yang (SBN 102048)                           Christopher Kao (SBN 237716)
13   chrisyang@sjclawpc.com                                christopher.kao@pillsburylaw.com
   LAW OFFICES OF S.J. CHRISTINE YANG                    Brock S. Weber (SBN 261383)
14 17220 Newhope Street, Suites 101 &102                   brock.weber@pillsburylaw.com
   Fountain Valley, CA 92708                             PILLSBURY WINTHROP SHAW PITTMAN LLP
15 Telephone: 714.641.4022                               Four Embarcadero Center, 22nd Floor
   Facsimile: 714.641.2082                               San Francisco, CA 94111-5998
16                                                       Tel.: 415.983.1000 / Facsimile: 415.983.1200

17                                   UNITED STATES DISTRICT COURT
18                                NORTHERN DISTRICT OF CALIFORNIA
19

20   FEDERAL TRADE COMMISSION,                         Case No. 3:17-cv-00039-JD

21                   Plaintiff,                        DECLARATION OF MICHAEL PEPSON IN
                                                       SUPPORT DEFENDANT D-LINK SYSTEMS, INC.’S
22           v.                                        ADMINISTRATIVE MOTION TO FILE UNDER
                                                       SEAL DOCUMENTS IN SUPPORT OF
23   D-LINK SYSTEMS, INC.,                             DEFENDANT’S RESPONSE IN OPPOSITION TO
                                                       PLAINTIFF FEDERAL TRADE COMMISSION’S
24                   Defendant.                        MOTION FOR SUMMARY JUDGMENT

25                                                     Date:        November 8, 2018
                                                       Time:        10:00 am
26                                                     Courtroom:   11
                                                       Judge:       Honorable James Donato
27

28
      Pepson Decl. ISO D-Link Systems, Inc.’s Admin.                               Case No. 17-cv-00039-JD
      Motion to File Documents Under Seal ISO DLS’
      Opp. to FTC’s Motion for Summary Judgment
 1                                    DECLARATION OF MICHAEL PEPSON
 2              The undersigned declarant, Michael Pepson, states:
 3              1.      I am an attorney at Cause of Action Institute, counsel for defendant D-Link Systems,
 4   Inc., (“DLS”) in this matter. I submit this declaration in support of DLS’ Administrative Motion to

 5   File Under Seal certain exhibits in support of DLS’s Opposition to the Federal Trade Commission’s

 6   Motion for Summary Judgment, as well as certain exhibits to declarations in support thereof, filed

 7   concurrently with this declaration. The matters stated in this declaration are true of my own

 8   knowledge and, if necessary, I could and would testify competently thereto.

 9              2.      Documents in support of DLS’s Opposition to the Federal Trade Commission’s

10   Motion for Summary Judgment (“DLS Identified Confidential Documents) discuss information
11   designated as confidential pursuant to the Protective Order Regarding Discovery Materials (Dkt.
12   80)(May 26, 2017) (entered by Order Dkt. 83 (June 7, 2017)).
13              3.      Counsel have agreed to follow Paragraph 31 of this Court’s Standing Order for Civil
14   Cases, which applies to circumstances in which multiple administrative motions to seal would be
15   filed if normal procedures were followed.
16              4.      Pursuant to L.R. 79-5(d)(1)(D), attached hereto, filed under seal, are the following
17   DLS Identified Confidential Documents:
18       Document(s) to be sealed                               Reason(s) for sealing
19       Excerpts from the Transcript of the Deposition of      Document designated as confidential
20       Peter Tsai as FRCP 30(b)(6) Witness for D-Link         pursuant to Protective Order (Dkt. No. 80).
21       Corporation (January 30, 2018) (Exhibit 1 to the
22       Pepson Decl. ISO OP MSJ)
23       Excerpts from the Transcript of the Deposition of      Document designated as confidential
24       William Brown as FRCP 30(b)(6) Witness for D-          pursuant to Protective Order (Dkt. No. 80).
25       Link Systems (April 26, 2018) (Exhibit 2 to the
26       Pepson Decl. ISO OP MSJ)
27

28
         Pepson Decl. ISO D-Link Systems, Inc.’s Admin.     1                           Case No. 17-cv-00039-JD
         Motion to File Documents Under Seal ISO DLS’
     p
         Opp. to FTC’s Motion for Summary Judgment
 1   Document(s) to be sealed                              Reason(s) for sealing
 2   Excerpts from the Transcript of the Deposition of     Document designated as confidential
 3   William Brown (March 14, 2018) (Exhibit 3 to the      pursuant to Protective Order (Dkt. No. 80).
 4   Pepson Decl. ISO OP MSJ)
 5   Excerpts from the Transcript of the Deposition of     Document designated as confidential
 6   Daniel Hsu (January 31, 2018) (Exhibit 4 to the       pursuant to Protective Order (Dkt. No. 80).
 7   Pepson Decl. ISO OP MSJ)
 8   Excerpts from the Transcript of the Deposition of     Document designated as confidential
 9   A.J. Wang (December 6, 2017) (Exhibit 5 to the        pursuant to Protective Order (Dkt. No. 80).
10   Pepson Decl. ISO OP MSJ)
11   Excerpts from the Transcript of the Deposition of     Document designated as confidential
12   Mark Graff, an expert witness for Plaintiff FTC       pursuant to Protective Order (Dkt. No. 80).
13   (Exhibit 7 to Pepson Decl. ISO OP MSJ)                Interim designation to allow both parties
14                                                         time for further review regarding expert
15                                                         discussion of sensitive technology, in
16                                                         adherence to Paragraph 31 of the Standing
17                                                         Order for Civil Cases Before Judge James
18                                                         Donato.
19   Excerpts from the Civil Investigational Hearing       Document designated as confidential
20   William Brown, In Re D-Link Systems, Matter           pursuant to Protective Order (Dkt. No. 80).
21   No. P954807 (July 29-31, 2014) (Exhibit 10 to
22   Pepson Decl. ISO OP MSJ)
23   Excerpts from the Deposition of Scott King as         Document designated as confidential
24   FCRFP 30(b)(6) Witness for Rapid 7 (Exhibit 11        pursuant to Protective Order (Dkt. No. 80).
25   to Pepson Decl. ISO OP MSJ)
26

27

28
     Pepson Decl. ISO D-Link Systems, Inc.’s Admin.    2                           Case No. 17-cv-00039-JD
     Motion to File Documents Under Seal ISO DLS’
     Opp. to FTC’s Motion for Summary Judgment
 1   Document(s) to be sealed                             Reason(s) for sealing
 2   Transcript of Deposition of Jerome Radcliffe, an     Document designated as confidential
 3   expert witness for Defendant DLS (August 23,         pursuant to Protective Order (Dkt. No. 80).
 4   2018) (Exhibit 12 to Pepson Decl. ISO OP MSJ)        Interim designation to allow both parties
 5                                                        time for further review regarding expert
 6                                                        discussion of sensitive technology, in
 7                                                        adherence to Paragraph 31 of the Standing
 8                                                        Order for Civil Cases Before Judge James
 9                                                        Donato.
10   Excerpts from the Transcript of Deposition of        Document designated as confidential
11   Patrick Schaumont, an expert witness for             pursuant to Protective Order (Dkt. No. 80).
12   Defendant DLS (August 8, 2018). (Exhibit 13 to       Interim designation to allow both parties
13   Pepson Decl. ISO OP MSJ)                             time for further review regarding expert
14                                                        discussion of sensitive technology, in
15                                                        adherence to Paragraph 31 of the Standing
16                                                        Order for Civil Cases Before Judge James
17                                                        Donato.
18   July 27, 2018 Rebuttal Report of Mark G. Graff       Document designated as confidential
19   (Exhibit 16 to Pepson Decl. ISO OP MSJ)              pursuant to Protective Order (Dkt. No. 80).
20                                                        Interim designation to allow both parties
21                                                        time for further review regarding expert
22                                                        discussion of sensitive technology, in
23                                                        adherence to Paragraph 31 of the Standing
24                                                        Order for Civil Cases Before Judge James
25                                                        Donato.
26   2014 D-Lab Test Plan (Exhibit A to Tsai Decl.        Document designated as confidential
27   ISO OP MSJ)                                          pursuant to Protective Order (Dkt. No. 80).
28
     Pepson Decl. ISO D-Link Systems, Inc.’s Admin.   3                           Case No. 17-cv-00039-JD
     Motion to File Documents Under Seal ISO DLS’
     Opp. to FTC’s Motion for Summary Judgment
 1    Document(s) to be sealed                                  Reason(s) for sealing
 2    Test Request, DCS-2310L (Exhibit B to Tsai Decl. Document designated as confidential
 3    ISO OP MSJ)                                               pursuant to Protective Order (Dkt. No. 80).
 4    Test Report, DCS-2310L (Exhibit C to Tsai Decl.           Document designated as confidential
 5    ISO OP MSJ)                                               pursuant to Protective Order (Dkt. No. 80).
 6    Rule 26 Expert Report of Jerome Radcliffe                 Document designated as confidential
 7    (Exhibit A to Radcliffe Decl. ISO OP MSJ)                 pursuant to Protective Order (Dkt. No. 80).
 8    Rule 26 Expert Rebuttal Report of Jerome                  Document designated as confidential
 9    Radcliffe (Exhibit B to Radcliffe Decl. ISO OP            pursuant to Protective Order (Dkt. No. 80).
10    MSJ
11    Rule 26 Expert Report of Dr. Patrick Schaumont            Document designated as confidential
12    (Exhibit A to Schaumont Decl. ISO OP MSJ)                 pursuant to Protective Order (Dkt. No. 80).
13    Rule 26 Expert Rebuttal Report of Dr. Patrick             Document designated as confidential
14    Schaumont (Exhibit B to Schaumont Decl. ISO               pursuant to Protective Order (Dkt. No. 80).
15    OP MSJ)
16    Security Researcher Emails (Exhibit H to Brown            Document designated as confidential
17    Decl. ISO OP MSJ)                                         pursuant to Protective Order (Dkt. No. 80).
18

19           I declare under penalty of perjury under the laws of the United States that the foregoing is

20   true and correct. Executed this 5th day of October, 2018 at Washington, D.C.

21                                                     /s/ Michael Pepson
                                                       Michael Pepson [admitted pro hac vice]
22

23

24                                                ATTESTATION

25           I attest that all signatories listed, and on whose behalf the filing is submitted, concur in the

26   filing’s content and have authorized the filing.

27                                                     /s/ John Vecchione
                                                       John Vecchione
28
      Pepson Decl. ISO D-Link Systems, Inc.’s Admin.       4                            Case No. 17-cv-00039-JD
      Motion to File Documents Under Seal ISO DLS’
      Opp. to FTC’s Motion for Summary Judgment
